COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00125-CV


CAROL ROSE AND CAROL ROSE,                                          APPELLANTS
INC.

                                           V.

LORI AARON, PHILLIP AARON,                                            APPELLEES
AND AARON RANCH


                                       ------------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                       ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                       ------------

      We have considered “Appellants’ Motion To Dismiss.”          It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 15, 2014

      1
       See Tex. R. App. P. 47.4.